NONPRECEDENTIAL DISPOSITION
                                  To be cited only in accordance with
                                           Fed. R. App. P. 32.1




                United States Court of Appeals
                                            For the Seventh Circuit
                                            Chicago, Illinois  60604

                                            Submitted July 15, 2009
                                             Decided July 15, 2009

                                                       Before

                                   RICHARD D. CUDAHY, Circuit Judge

                                                DIANE P. WOOD, Circuit Judge

                                                JOHN DANIEL TINDER, Circuit Judge

No. 08‐2229

UNITED STATES OF AMERICA,                                       Appeal from the United States District
     Plaintiff‐Appellee,                                        Court for the Northern District of Indiana,
                                                                Hammond Division.
         v.
                                                                No. 2:07 CR 30 PS
ERRICK R. HAWKINS,
     Defendant‐Appellant.                                       Philip P. Simon,
                                                                Judge.

                                                    O R D E R

        Errick Hawkins pleaded guilty to four counts of distributing more than five grams of
crack cocaine, 21 U.S.C. § 841(a)(1), and one count of possessing with the intent to sell more
than 50 grams of crack cocaine, id.  He went to trial on a sixth count, for possessing a firearm
during a drug trafficking crime, 18 U.S.C. § 924(c), but the government dropped the charge
after a hung jury.  He received a sentence of 120 months’ imprisonment, the statutory
minimum.  Hawkins has appealed, but his appointed counsel see no potentially meritorious
issues for appeal and therefore seek to withdraw.  See Anders v. California, 386 U.S. 738
(1967).  We invited Hawkins to comment on counselʹs motion, see CIR. R. 51(b), but he did
No. 08‐2229                                                                               Page 2

not respond, so we review only the potential issues identified in counselʹs facially adequate
brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).  Counsel inform us that
Hawkins does not wish to withdraw his guilty plea, so they appropriately avoid any
analysis of the voluntariness of the plea or the adequacy of the colloquy.  See United States v.
Knox, 287 F.3d 667, 671‐72 (7th Cir. 2002).

       In January 2007, a confidential informant working for the FBI purchased crack
cocaine from Hawkins on four separate occasions.  Each purchase involved over five grams
of crack and totaled almost fifty grams.  When the FBI searched Hawkins’s residence
pursuant to a search warrant, it found 83 more grams of crack and five firearms, all nearby
the drugs.

        After Hawkins pleaded guilty to the drug counts, a probation officer prepared a
presentence report calculating an offense level of 29 based on a base offense level of 30 for
the drug offenses, see U.S.S.G. § 2D1.1(c)(5), plus 2 points for possessing a firearm, id. §
2D1.1(b)(1), less a 3‐point reduction for acceptance of responsibility, id. § 3E1.1(a) and (b). 
The probation officer did not assess Hawkins any criminal history points, so his criminal
history category was I.  Based on total offense level of 29 and a criminal history category of
I, the probation officer initially calculated Hawkins’s guideline range to be 87 to 108 months
imprisonment.1  See U.S.S.G. § 5A.  The probation officer also noted that Hawkins was
subject to a ten‐year statutory minimum for the possession with intent to sell more than 50
grams of crack, see 21 U.S.C. § 841(a)(1), which produced an adjusted guideline range of 120
months.  See U.S.S.G. § 5G1.1(b).

        Hawkins objected to the PSR, arguing that the drugs involved in the offense were not
crack but another form of cocaine base.  At the sentencing hearing, the government called
witnesses to prove that the substance was crack cocaine.  A police officer, Nathan Eaton,
testified that he was familiar with crack cocaine and identified the drugs involved in the
offense as crack.  Eaton also said that, during an interview with Hawkins when he was
arrested, Hawkins admitted to selling crack cocaine.  A government chemist further
testified that Hawkins’s drugs showed signs of baking soda, which is used to make crack
cocaine.  The district judge discussed the evidence at length and concluded that the
government had shown by a preponderance of the evidence that the substance involved in
the offense was crack cocaine. 


       1
       It was revealed at sentencing that the probation officer had erred by considering the
pure drug seized as opposed to the total drug seized.  Had the proper drug weight been
used, Hawkins’s total offense level would have been 31 and his guideline range 108 to 135
months.
No. 08‐2229                                                                                Page 3

    
       Counsel first consider whether Hawkins could challenge the district court’s
determination that the substance involved in the offense was crack cocaine.  We would
review that district court’s finding for clear error.  United States v. Padilla, 520 F.3d 766, 769
(7th Cir. 2008).  We agree with counsel that a challenge to the district court’s finding as clear
error would be frivolous.  As counsel point out, there was corroborated evidence that the
substance involved was crack cocaine, including the testimony of an investigating agent and
chemist at the sentencing hearing, as well as Hawkins’s own admission.

        Counsel next consider, at Hawkins’s request, whether Hawkins would be able to
challenge the two‐level enhancement under § 2D1.1(b)(1) for possessing a dangerous
weapon.  Because Hawkins did not object to the enhancement during sentencing, we would
review this question for plain error, see United States v. Perry, 223 F.3d 431, 433 (7th Cir
2000), and we agree that any such challenge would be frivolous.  The sentencing guidelines
provide that “the adjustment should be applied if the weapon was present, unless it is
clearly improbable that the weapon was connected with the offense.”  See U.S.S.G. § 2D1.1,
Application Note 3.  In this case, police found five weapons nearby the large quantity of
crack that Hawkins intended to sell.  Thus, any argument that the district court plainly
erred because it did not find a “clearly improbable”  connection between the weapons and
guns would certainly fail.

         Counsel also note that Hawkins would like to argue that, because the court
ultimately dismissed the gun charge after a hung jury, the guns could not be used against
him in sentencing.  We have rejected this argument with respect to § 924(c) acquittals, it
certainly would gain no purchase with respect to a hung jury.  See United States v. Morris,
498 F.3d 634, 645 (7th Cir. 2007).  All that matters is whether sufficient evidence supports
the district court’s finding that Hawkins possessed a weapon in connection with the offense,
id., and, as we have already discussed, here the evidence was ample.  Moreover, as counsel
point out, even if Hawkins were to successfully challenge his § 2D1.1(b)(1) enhancement, he
would still be subject to the ten‐year statutory minimum. 
 
         Finally, we agree with counsel that any challenge to the reasonableness of Hawkins’s
sentence would be frivolous.  Hawkins advocated for the statutory minimum, the judge
considered Hawkins’s arguments, and the judge could not have given him anything less. 
See United States v. Cooper, 461 F.3d 850, 856 (7th Cir. 2006).
        
         We therefore GRANT counselʹs motion to withdraw and DISMISS Hawkins’s appeal.